Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to Applicant’s response filed on 11/11/2021.
Claims 1, 3-8, 10-11, 25-34 are examined herein on the merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 3, 5, 6, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. (Pharmazie 41, 567-570,1986, PTO-1449).
Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, wherein said composition contains carbamazepine in a dose of 65% to about 75% of human oral maintenance dose. See abstract; claims 25, 36. It is taught that the physiologically acceptable medium includes water. See abstract. Cloyd et al. teaches employment of Captisol as sulfobutylether-7-β-cyclodextrin, which is a sulfobutylether-7-β-cyclodextrin sodium. See column 11, Table; column 12, lines 35-36. 
Cloyd et al. does not teach that the composition has less than 60 ppm of 10-bromocarbamazepine relative to carbamazepine. 
Dunnbier et al. teaches determination of byproduct 10-bromocarbamazepine in the drug carbamazepine. It is taught that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, wherein the composition comprises less than 60 ppm of 10-Br-carbamazepine relative to carbamazepine because 1) Dunnbier et al. teaches that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl; Dunnbier et al. teaches the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process, and 2) Dunnbier et al. teaches that <50 ppm bromine is of interest for quality assurance of the active substance. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water wherein the composition comprises less than 60 ppm of 10-Br- carbamazepine relative to carbamazepine with the expectation of success of obtaining a composition that meets the quality assurance of the active substance and better therapeutic effect.
Regarding the recitations “wherein said carbamazepine is manufactured in a process……” in claims 7-9, it is pointed out the claims are drawn to a composition, and 

Response to Arguments
Applicant’s arguments and the Declaration filed by Per Helboe on 11/11/2021 have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that a person of skill in the art “seeking to market a drug composition for human use does not, try to obtain it “free of any impurities” (emphasis added). Instead, they seek to obtain the composition free of impurities above the level required to gain approval by regulatory authorities. They would not endure the significant cost and time burden to implement laborious purification methods (e.g., the recrystallization in Dunnbier) on manufacturing scale or changes to the manufacturing route (e.g, the “alternative” synthetic routes in Craig) to reduce (again, not completely eliminate) impurities well below the level required by the regulatory authorities, unless there was a clear reason to do so (e., the impurity was particularly toxic, which 10-BrCBZ is not).” Applicant’s arguments have been considered. First it is pointed out that one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. Further, it is pointed out that carbamazepine can be synthesized by different methods; Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv) which does not  would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods.
Before the inventors of the 302 Application discovered the problem-—-that greater than about 60 ppm 10-BrCBZ causes a precipitate that impairs marketability of the claimed injectable CBZ compositions—there was no reason reduce the level of that impurity to nearly 20-fold the level permitted by multiple regulatory authorities, as that permissible level is the one that controls.” See para 15 of the Declaration. Applicant’s remarks have been considered. It is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50), is due to 10-Br-carbamazepine or the composition taught by Cloyd contains 10-Br-carbamazepine, without analyzing it. Further one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of 
Applicant’s argues that 10-BrCBZ has no identified safety concerns and thus a person of skill in the art would seek a drug free “free of any impurities or side products,” or free of 10-BrCBZ is contrary to the principles of ICH Guideline that a person of ordinary skill would follow in developing commercial product. See paras 16-18 of the Declaration. Applicant’s arguments have been considered. First it is pointed out that one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. Further, it is pointed out that carbamazepine can be  would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods.
Applicant’s remarks regarding Decision Tree for Identification and Qualification; the limit for unspecified impurity G is 0.1 % or 1000 ppm which is 10-BrCBZ (CBZ monograph in the British Pharmacopeia); USP identification limit or acceptance limit for 10-BrCBZ is 2000 pm or 0.2% have been considered. See paras 19-23 of the Declaration. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say that carbamazepine employed in the composition taught by Cloyd et al. contains 10-Br-carbamazepine and is present in the composition in an amount of 60 ppm or greater, without analyzing if the carbamazepine obtained from Spectrum, Orgamol or other sources contains it. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium.

Applicant argues that the “specification listed on Spectrurn Chemical’s product sheet for its CBZ product sets a limit on unspecitied organic impurities at 0.2%, or 2000 ppm. A copy of this product sheet, as downloaded is submitted herewith…. Furthermore, Terry’s data showing that some commercial batches of CBZ contain 500-900 ppm 10-BrCBZ (supra, § 25) suggest that the commercial batches in Cloyd also contained similar amounts of 10- BrCBZ”. See para 26 of Declaration. Applicant’s arguments have been considered. It is pointed out that the Spectrurn Chemical’s product sheet for its CBZ 
Applicant argues that “Cloyd and Dunnbier do not identify any toxicity concerns with 10- BrCBZ. Accordingly, a POSA would not have been motivated to set the 10-BrCBZ limit in an injectable CBZ composition to well below the 1000-2000 ppm pharmacopetal limits, let alone to less than about 60 ppm as claimed. This is true even in view of Dunnbier’s disclosure that less than 50 ppm Br (about 200 ppm 10-BrCBZ) is of interest for quality assurance-—-with no identified toxicity concerns for 10-BrCBZ, the 1000-200 ppm pharmacopeial limits central, period. See Helboe Declaration at paras 27-28.” Applicant’s arguments have been considered. As recited by the Applicant Cloyd and Dunnbier do not identify any toxicity concerns with 10- BrCBZ; and Applicant has not provided any evidence that the composition taught by Cloyd contains 10-bromocarbamazepine. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. Further one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, and renders obvious instant composition.

Applicant’s arguments that Carnexiv was never commercialized due to identification of a visible precipitate in the product when manufactured at commercial scale have been considered. Applicant’s remarks have been considered. It is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50), is due to 10-Br-carbamazepine or the composition taught by Cloyd contains 10-Br-carbamazepine, without analyzing it. Further one cannot say that the carbamazepine used by Cloyd which 
Applicant’s arguments Dunnbier et al. have been considered. It is pointed out that Dunnbier et al. was employed for its teachings that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl; Dunnbier et al. teaches that the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. Dunnbier et al. teaches that <50 ppm bromine is of interest for quality assurance of the active substance. Thus, one being aware of the undesired by-product 10-bromo-carbamazepine, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a pure product of carbamazepine by recrystallization process, so that it is free of any impurities.  One of ordinary skill in the art would have been motivated to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water wherein the composition comprises less than about 60 ppm of 10-Br-carbamazepine relative to carbamazepine with the expectation of success of obtaining a composition that has better therapeutic effect without any side effects due to impurities or side products.
Applicant’s arguments that the inventors of the “302 Application surprisingly discovered that the presence of 10-BrCBZ in the claimed injectable CBZ composition at levels far below the pharmacopeial limits leads to formation of a precipitate that  would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect. The combination of references Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry and Craig render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, and said composition does not contain 10-bromocarbamazepine as by-product to produce any precipitate.
Applicant argues that “the claimed range of 10-BrCBZ content is critical and none of the art of record provides any motivation to set the 10-BrCBZ limit in an injectable 

Further, Cloyd in view of Dunnbier does not teach away from instant claims. Cloyd in view of Dunnbier renders instant composition obvious, since it is known in the art that that the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. One would be motivated to employ the pure product of carbamazepine without the undesirable side effects of 10- bromocarbamazepine.



2) Claim(s) 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. (Pharmazie 41, 567-570,1986, PTO-1449) as applied to claims 1, 3, 5, 6, 7-8, 10 above, and further in view of Popov et al. (US 2007/0104791, PTO-892 of record).
Cloyd et al. (US 9,629,797, PTO-1449), and Dunnbier et al. are applied as discussed above.
Cloyd et al. does not teach the employment of sodium phosphate monobasic dihydrate in the composition therein.
Popov et al. teaches pharmaceutical composition comprising water-soluble active ingredient, hydroxypropyl methyl cellulose and a buffer for maintaining the pH of the aqueous composition from 5 to 7. See abstract. The active agent can be carbamazepine. See para [0050]; claims 1, 12. It is taught that buffers such as sodium dihydrogen phosphate dihydrate is employed to maintain the pH of the composition in the range of 5 to 7, preferably from 6 to 7. See para [0052]. The amount of buffer may be from 0.1 to 1% by weight. See para [0052], page 4. The composition therein can be as an injectable liquid. See para [0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ sodium dihydrogen phosphate dihydrate (instant sodium phosphate monobasic dihydrate) in the composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin and water because Popov et al. teaches 
Further, it would have been obvious to adjust parameters such as amount of sodium dihydrogen phosphate dihydrate (instant sodium phosphate monobasic dihydrate) such as about 0.78 mg/ml. One of ordinary skill would have been motivated to adjust parameters such as amount of sodium phosphate monobasic dehydrate to obtain the desired pH range.
The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.

Popov et al. was employed for its teachings that buffers such as sodium dihydrogen phosphate dihydrate is employed to maintain the pH of the composition in the range of 5 to 7, preferably from 6 to 7 in aqueous composition comprising carbamazepine. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ sodium phosphate monobasic dihydrate (sodium phosphate monobasic dihydrate) in the composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin and water with reasonable expectation of success of obtaining an aqueous injectable composition with the desired pH range for administration to a patient for the therapeutic effect.

3) Claim(s) 1, 3, 5, 6, 7-8, 10, 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry et al. (J. Assoc. Off. Anal.Chem, 836-840, 1987, PTO-1449), and further in view of Craig et al. (JOC, 1961, 135-138, PTO-1449).
Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, wherein said composition contains carbamazepine in a dose of 65% to about 75% of human oral maintenance dose. See abstract; claims 25, 36. It is taught that the physiologically acceptable medium includes water. See abstract. Cloyd et al. teaches employment of Captisol, which is a sulfobutylether-7-β-cyclodextrin sodium. See column 11, Table; column 12, lines 35-36.

Cloyd et al. does not teach that the composition has less than 30 ppm, 10 ppm of 10-bromocarbamazepine relative to carbamazepine as in instant claims 25-34. 
Terry teaches that liquid chromatography method have been developed for the determination of impurities found in the drug substance carbamazepine, and the impurities most frequently found were 10,11-dihydrocarbamazepine and a compound 10-bromocarbamazepine. See abstract. It is taught that typical synthesis of carbamazepine goes through an intermediate 10-halogenated compound, to an iminostilbene, followed by deprotection of the nitrogen, carbonylation with phosgene and finally amidation to obtain carbamazepine. See page 836, left hand column, bottom para. 
Craig et al. teaches methods of making carbamazepine by different routes. For example, Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claims 7(iv) i.e Pd/C. See page 135, left hand column, I-e which is carbamazepine; page 136, right hand column EXPERMENTAL to page 137-left hand column line 5; Method A, I-e. Craig also teaches that I-a can be made by chemical reaction as in instant 7(iii). See page 135, right hand column, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ carbamazepine obtained by the chemical reaction as in instant claim 7(iii) or 7(iv) to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, wherein the composition comprises less than 60 ppm, 30 ppm or 10 ppm of 10-Br-carbamazepine relative to carbamazepine because 1) Craig et al. teaches methods of making carbamazepine by different routes; 
Furthermore, regarding the recitations “wherein said carbamazepine is manufactured in a process……” as in claims 7-8, it is pointed out the claims are drawn to a composition, and as discussed above Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry et al. (J. Assoc. Off. Anal.Chem, 836-840, 1987, PTO-1449), and further in view of Craig et al. render instant composition obvious.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above which are incorporated herein by reference, and those found below.
reaction as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbapazepine as bi-product. One of ordinary skill in the art looking at Terry would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect.
Applicant argues that “a POSA would have been motivated to "obtain a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity" (see, e.g., Office Action at 20) is not realistic commercial CBZ not only contains 10-BrCBZ but at levels substantially higher than the claimed about 60 ppm. See Helboe Declaration at ¶ 14.” Applicant’s arguments have been considered. Applicant’s arguments have been considered. First, it is pointed that Applicant’s remarks regarding 10-Br-carbamazepine, as discussed above, carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition in refrigerated carbamazepine/cyclodextrin solutions (see reaction as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbapazepine as bi-product. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect.
Applicant argues that “the Spectrum Product Sheet for CBZ sets a limit on unspecified organic impurities at 2000 ppm. This is the same limit as provided by the USP, and further supports the reality that the pharmacopeial guidelines control. See Helboe Declaration at ¶ 26.” Applicant’s arguments have been considered. It is pointed out that the Spectrurn Chemical’s product sheet for its CBZ product does not list 10-BrCBZ as an impurity, and does not provide any information how the CBZ is manufactured. Thus, one cannot say that carbamazepine employed in the composition taught by Cloyd et al. contains 10-Br-carbamazepine and is present in the composition in an amount of 60 ppm or greater or less, without analyzing if the carbamazepine [Cloyd] obtained from Spectrum contains it.
reaction as in instant claim 7(iii) or 7(iv). One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of using the composition for the desired therapeutic effect.
Applicant’s remarks regarding the precipitate that impeded commercialization of CarnexivTM have been considered. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. Applicant’s remarks regarding the visible precipitate found in Cloyd's composition, it is not clear if Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50). If Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50), it is pointed out that the precipitate can be due to any impurities from cyclodextrin or CBZ. The precipitate need not be due to 10-Br-carbamazepine. Further, it is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 
Applicant’s argument’s regarding Terry’s reference, Terry’s reference was employed for its teachings that impurities found in the drug substance carbamazepine such as 10-bromocarbamazepine impurities result from the typical synthesis of carbamazepine that goes through an intermediate 10-halogenated compound. As recited by the Applicant about Terry at Abstract teaches that 10-bromocarbapazepine is frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material. Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbapazepine as bi-product. One of ordinary skill in the art looking at Terry would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 
Applicant argues that “Craig also does not inform the state of the art for the claimed injectable CBZ compositions as of the Priority Date because Craig does not teach or suggest CBZ (only azepine analogues), does not teach or suggest any pharmaceutical composition, and does not teach or suggest 10-BrCBZ.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Craig et al. was employed for its teachings that carbamazepine can be synthesized by different routes; For example, Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv). Regarding Applicant’s remarks that “Craig does not teach or suggest carbamazepine (only azepine analogues)”, it is pointed Craig teaches carbamazepine. See I-e which is same as carbamazepine; see page 135, left hand column, I-e which is carbamazepine; see page 136, right hand column EXPERMENTAL to page 137-left hand column line 5; Method A, I-e. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ carbamazepine obtained by the chemical reaction as in instant claim 7(iii) or 7(iv) to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, with the expectation of success of obtaining a composition wherein the 
Applicant argues that Cloyd does not identify 10-BrCBZ as an impurity, does not identify 10-BrCBZ as causing any problem, and does not identify any limit, let alone the claimed less than about 60 ppm, of 10- BrCBZ. Additionally, Cloyd did not even identify the precipitate it observed in refrigerated CBZ/cyclodextrin solutions as problematic, let alone its cause or contents” Applicant’s remarks regarding 10-Br-carbamazepine, it is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition taught by Cloyd et al. is due to 10-Br-carbamazepine or the composition taught by Cloyd contains 10-Br-carbamazepine, without analyzing it or if the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine. As recited by Applicant Cloyd does not identify 10-BrCBZ as an impurity i.e Cloyd does not teach that the composition therein comprises 10-BrCBZ. Furthermore, even if the 
Applicant argues that “including Cloyd, Terry, and Craig, identified 10-BrCBZ as unusually toxic, a POSA would not have been motivated to set an impurity limitation of 10-BrCBZ in an injectable CBZ composition at anything other than the 1000-2000 ppm pharmacopeial limits. See Helboe Declaration at ¶ 28 (stating that toxicity of an impurity is "the extent of the analysis in deciding whether to reduce an impurity below pharmacopeial limits"). Even if a POSA were to consider other problems with 10-BrCBZ, none were identified by Cloyd, Terry, and Craig, individually or in combination. Applicant’s arguments have been considered. As recited by the Applicant Cloyd, Terry, and Craig do not identify any toxicity concerns with 10- BrCBZ; and Applicant has not provided any evidence that the composition taught by Cloyd contains 10-bromocarbamazepine. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. Further one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, and renders obvious instant composition.

Applicant’s remarks that the art teaches away from the instant claims have been considered, but not found persuasive. Cloyd does not teach that carbamazepine used in the composition therein has to be prepared by any particular synthesis method. Thus, one can use carbamazepine made by any method such as that taught by Craig et al. which method is same as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbamazepine as by-product in the composition taught by Cloyd. Thus, the art employed does not teach away from instant invention.
Applicant argues that “the inventors looked beyond the pharmacopeial limits to surprisingly discover that the presence of 10-BrCBZ at far below these limits leads to formation of a precipitate that prevents marketing, Helboe Declaration par 29”. Applicant’s arguments have been considered, but not found persuasive as discussed above. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. Applicant’s remarks regarding the visible precipitate found in Cloyd's composition, it is not clear if Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50). If Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions (see in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbapazepine as by-product in the composition taught by Cloyd et al. The combination of references Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry and Craig render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, and said composition does not contain 10-bromocarbamazepine as by-product to produce any precipitate.
Applicant argues that “the claimed range of 10-BrCBZ content is critical and none of the art of record provides any motivation to set the 10-BrCBZ limit in an injectable ” Applicant’s remarks have been considered. Applicant’s remarks regarding 10-Br-carbamazepine, as discussed above, it is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50), is due to 10-Br-carbamazepine or the composition taught by Cloyd contains 10-Br-carbamazepine, without analyzing it. Further one cannot say that the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine without providing evidence. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. 

The combination of references Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry and Craig render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, and said composition does not contain 10-bromocarbamazepine as by-product to produce any precipitate.

Prior Art made of Record:

Journal of American chemical society, 2010, 14048-14051, synthesis of carbamazepine via Pd-Ligand controlled cyclization;
US 7,015,322…Process for producing carbamazepine from iminostilbene;
Elliott et al. (Org. Lett, 5592-5595, PTO1449);
Tetrahedron Letters, 54, 2013, 2841-2844….carbamazepine synthesis.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627